Citation Nr: 1635018	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  11-14 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Betty L. G. Jones, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to April 1971.

This case was originally before the Board of Veterans' Appeals (BVA or Board) on appeal from June and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The rating decisions denied claims other than entitlement to TDIU.  A June 2015 Board decision/remand decided those claims and they are no longer before the Board.

The June 2015 Board decision/remand also observed that a claim of entitlement to TDIU had been raised.  The Board remanded for the development and adjudication of that claim.  A March 2016 supplemental statement of the case (SSOC) denied entitlement to TDIU.  

The RO in Chicago, Illinois, has jurisdiction of this case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record includes a 2007 Social Security Administration (SSA) Disability Determination and Transmittal that the Veteran was not disabled.  His primary diagnosis was status-post right knee injury with status-post surgery.  His secondary diagnosis was carpal tunnel syndrome with status-post right release.  

In this regard, a May 2016 VA rating decision provides that the Veteran is service-connected for medial-lateral instability, right knee, associated with degenerative joint disease, post-arthrotomy and medial meniscectomy, right knee joint; degenerative joint disease, post-arthrotomy and medial meniscectomy, right knee joint; and right knee scar, status-post meniscectomy and arthrotomy associated with degenerative joint disease, post-arthrotomy and medial meniscectomy, right knee joint.  

In June 2014, the Veteran requested a complete medical information package of all his VA disabilities, specifically explanations and decisions, to present to SSA who would like the information.  During a January 2015 hearing before the undersigned Veterans Law Judge, the Veteran stated that he had only just learned the past Saturday that he was now receiving Social Security disability.  He stated that he would submit his SSA records to VA.  

VA thereafter obtained a January 2016 SSA Inquiry report.  The Inquiry report relates that the Veteran's disability onset date was January 10, 2014.  The Inquiry report also shows that his monthly SSA benefits had increased from January to July 2014.  However, a dropdown under the heading SSA Disability Payment Code stated "No disability determination made."  

The Veteran subsequently submitted a copy of January 2015 correspondence to him from SSA.  SSA informed him that he was "entitled to monthly disability benefits."  

Thus, it appears that an SSA determination was made in 2014, that has not been associated with the Veteran's VA records.  It also appears that the Veteran may be receiving SSA disability benefits.  SSA records appear to be relevant to the Veteran's TDIU claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  The duty to assist includes requesting information and records from SSA which were relied upon in any disability determination.  Hayes v. Brown, 9 Vet. App. 67 (1996).  In addition, there are heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request a copy of all determinations either granting, denying or confirming an SSA award, as well as all medical and employment records relied upon in making the determinations.

Document the efforts made to obtain these records along with any negative responses.

2.  Then, readjudicate the claim.  If the issue remains denied, the Veteran and his representative should be issued an SSOC, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




